Citation Nr: 0702466	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-05 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of an 
appendectomy.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1977 until 
January 1978. 

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a March 2002 rating decision issued by 
the Cleveland, Ohio Regional Office (RO).  The case was 
subsequently transferred to the Little Rock, Arkansas RO.  In 
February 2005, the Board denied the issues on appeal.  
However, in July 2006, the United States Court of Appeals for 
Veterans Claims granted a Joint Motion for Remand and ordered 
the Board to remand the case to the RO for additional 
development.   


REMAND

Pursuant to the Court's Order, the RO must request all 
available service medical records to include those records 
dated in 1977 where the veteran underwent an appendectomy in 
Orlando, Florida.  See Joint Motion for Remand and Court 
Order (July 2006). 

The Board also notes that the veteran's complete treatment 
records from the VA Medical Center in Memphis, Tennessee have 
not been associated with the claim's file.  Specifically, the 
veteran requested that the RO obtain records from the VAMC in 
Memphis from the years 1991 thru 1993.  The RO only requested 
records from January 2000 to January 23, 2001.  Therefore, 
the RO should attempt to obtain the missing records and 
associate them with the file. 

The veteran has also submitted several statements indicating 
that he wishes to reschedule a hearing before the Board.  See 
RO Report of Contact (Dec. 2004); Statement in Support of 
Claim (Mar. 2005).

Finally, the veteran asserts that he contracted hepatitis C 
as a result of blood transfusions received during an in-
service appendectomy.  The service medical records provided 
by the veteran in connection with his appeal to the Court do 
note that he underwent an appendectomy in November 1977.  
Therefore, the Board finds that a VA examination is necessary 
to make a decision on these claims as well.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  The RO should contact the Naval Regional 
Medical Center, Orlando, Florida and request 
complete clinical records concerning the 
veteran's treatment at that facility for 
appendicitis to specifically include all records 
associated with the surgery done on November 28, 
1977.  If those records are no longer available 
at that facility, the records center having 
possession of those records should be ascertained 
and contacted in order to obtain the requested 
records. 

2.  The RO should request all of  the veteran's 
records from the VAMC in Memphis, Tennessee since 
1991 and associate them with the claim's file.  
If the records are not available, such response 
should be noted.   

3.  Contact the veteran and clarify whether he 
wishes to receive a video hearing before the 
Board.

4.  The veteran should be afforded a VA 
examination by an appropriate physician to 
determine the likely etiology of the veteran's 
hepatitis C as well whether or not the veteran has 
any residuals from his appendectomy.  The claim's 
folder must be made available to and reviewed by 
the examiner prior to the completion of the 
examination, and all necessary tests should be 
conducted.  The physician should provide an 
opinion on the following questions:  
(a) Whether it is at least as likely as not (i.e., 
a likelihood of 50 percent or greater) that the 
veteran currently manifests any residuals of the 
in-service appendectomy.  
(b) Whether it is at least as likely as not (i.e., 
a likelihood of 50 percent or greater) that the 
veteran's hepatitis C was sustained as a result of 
the appendectomy done in November 1977 to include 
consideration of whether the veteran was provided 
with blood transfusions as a result of that 
surgery and, if so, the likelihood that hepatitis 
C was the result of such blood transfusions.  The 
examiner must explain the rationale for all 
opinions given.  

5.  After completing the requested development, 
the RO should again review the record and 
readjudicate the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a supplemental 
statement of the case (SSOC).  An appropriate time 
should be given for them to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



